Citation Nr: 0940915	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-24 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for anxiety disorder (also claimed 
as associated with Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In March 2009, the Board 
remanded this issue for further adjudication after proper 
notice to the Veteran of the evidence and information 
necessary to reopen a claim.

The Board notes that the Veteran has submitted documents 
relating to PTSD, a claim previously denied by the Board in 
its March 2009 decision.  If he intends to reopen his claim 
for service connection for PTSD, the Veteran or his 
representative should file a formal claim to that effect with 
the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an October 1996 rating decision, the RO denied the 
Veteran's service connection claim for anxiety disorder as a 
result of exposure to herbicides; although properly notified 
of the denial, the Veteran failed to perfect an appeal.

3.  Evidence associated with the claims file since the RO's 
October 1996 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
service connection claim for anxiety disorder (also claimed 
as associated with Agent Orange exposure), nor does it raise 
a reasonable possibility of substantiating the service 
connection claim for anxiety disorder (also claimed as 
associated with Agent Orange exposure).


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision that denied the 
Veteran's service connection claim for anxiety disorder as a 
result of exposure to herbicides is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's October 1996 denial 
is not new and material, the criteria for reopening the 
Veteran's service connection claim for anxiety disorder (also 
claimed as associated with Agent Orange exposure) are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2004 and May 2009.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in August 
2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2009 correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2009 VCAA notice letter shows the Veteran 
had general notice of what evidence was necessary to 
substantiate that element or elements required to establish 
service connection for anxiety disorder that were found 
insufficient in the previous denial and that VA has 
substantially complied with its duties under Kent.

The Board notes that the May 2009 correspondence also 
informed the Veteran that a new VA examination or medical 
opinion in connection with this appeal cannot be provided 
until the claim is successfully reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In an October 1996 rating decision, the RO denied the 
Veteran's claim for service connection for an anxiety 
disorder as a result of exposure to herbicides.  The RO noted 
that the evidence of record failed to show that an anxiety 
disorder occurred in military service or was aggravated or 
caused by service, and that the available scientific and 
medical evidence did not support the conclusion that an 
anxiety disorder was associated with herbicide exposure.  
Subsequently, in a letter dated October 22, 1996, the RO 
informed the Veteran of the decision and of his appeal 
rights, but he did not appeal this decision.  

The evidence of record at the time of this decision included: 
service treatment records, including the Veteran's October 
1969 discharge examination, which failed to show any 
psychiatric complaints; an August 1996 VA physical 
examination; and an August 1996 VA mental examination in 
which the Veteran was diagnosed with anxiety disorder not 
otherwise specified (NOS).

Although notified of the October 1996 denial, the appellant 
did not file an appeal.  As such, the October 1996 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2003, the Veteran filed to reopen his service 
connection claim for anxiety disorder (also claimed as 
associated with Agent Orange exposure).  

Evidence added to the claims file since the October 1996 
denial includes service personnel records which showed that 
the Veteran served in the Republic of Vietnam from October 
1968 to October 1969 with his principal duty given as a cook.  

Also added to the claims file were copies of photographs of 
service scenes in Vietnam, submitted with the Veteran's 
December 2004 Notice of Disagreement, and written statements, 
submitted with his August 2006 Substantive Appeal, in which 
his representative conceded that Agent Orange did not cause 
anxiety disorder and argued that anxiety disorder might 
develop in relationship to PTSD, the photographs did not 
depict what a cook would wear, and that VA should not ignore 
the Veteran's assertions of stressful events in service, 
however vague.  

Additional evidence added to the record included VA treatment 
records from VA's South East Louisiana Health Care System 
dated from April 2009 to June 2009.  They showed that the 
Veteran was being treated for an impression of PTSD, 
including group sessions on Tuesdays and Thursdays.  The 
claims file also included notices from January 2004 and July 
2006 that no medical records were found at the New Orleans VA 
Medical Center for earlier time periods.  

Also added to the claims file was a PTSD questionnaire in 
January 2004, which was duplicated and resubmitted in January 
2009, in which the Veteran attempted to detail his claimed 
PTSD in-service stressors and a stressful year in Vietnam 40 
years ago.  

The evidence received since 1996 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since October 1996 is "material" for purposes of 
reopening the Veteran's claim for service connection for an 
anxiety disorder (also claimed as associated with Agent 
Orange exposure).  When the Veteran filed his original claim 
in June 1996 his application was based on the belief that he 
had some type of nervous disorder that was related to his 
service and possibly to his exposure to Agent Orange.  After 
the 1996 VA examiner diagnosed an anxiety disorder NOS the RO 
recharacterized his claim as one for service connection for 
an anxiety disorder alleged due to Agent Orange exposure and 
denied it for the reasons noted above.  Besides filing his 
claim to reopen the anxiety disorder issue in December 2003, 
the Veteran also separately claimed service connection for 
PTSD and for depression.  When the Board remanded the anxiety 
disorder issue in March 2009 it also denied his appeal of the 
denial of service connection for PTSD and for depression.  
The Board notes that the only new evidence the Veteran has 
submitted to VA since his original claim for anxiety disorder 
was denied in 1996 relates to the issue of PTSD.  This new 
evidence is not material to why his claim for anxiety 
disorder was disallowed in 1996.  None of these records or 
photos tends to show that an anxiety disorder occurred in 
military service or was aggravated or caused by service in 
Vietnam.  The Veteran has conceded that an anxiety disorder 
is not related to exposure to Agent Orange.  

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the October 1996 decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any competent medical findings that the Veteran's 
anxiety disorder arose from an injury or disease while in 
service or within the first post-service year, which was the 
basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for anxiety disorder (also claimed as associated 
with Agent Orange exposure) has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
October 1996 denial of the Veteran's claim for service 
connection for anxiety disorder remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for anxiety 
disorder (also claimed as associated with Agent Orange 
exposure) is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


